Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5,.8-13,15-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arana (cited on ids) in view of Eid (cited on ids) in view off Lundberg (20130277821) 
a.	As to claims 1-3, 8-10, 15, 18, 19, 20, 25 Arana teaches a substrate/wiring board (item 111), and housing item 160 a first integrated circuit device (item 112); a second integrated circuit device electrically coupled to the first integrated circuit device with a plurality of device-to-device interconnects (item 113 and 125 interconnecting the devices).  Arana teaches thermal management element/reservoirs inter-disposed between the devices and the interconnections.  Arana wherein the at least one device-to-device interconnect extends through the vapor space/reservoir (figure 2 and item 284). Arana also teaches a heat dissipation element as part of the device Arana teaches wherein the heat dissipation device includes at least one footing and wherein the at least one footing is attached to the substrate. (item 160 and 170). 
	Arana teaches wherein the at least one device-to-interconnect of the plurality of device-to-device interconnects that extends through the at least one the chamber contacts the first integrated circuit device and the second integrated circuit device (figure 1 shows the location cross section 2 figure 2 the cross section is well above 184 it is in the middle of 115  133 183 and 125 and the element 284 in the middle 115 is labeled an electrical connections applicant does not offer an explanation as to why there is an electrical contact in the middle of 115 other than to connect the two dies 112 and 113).


Arana does not teach at least one jumping drops vapor chamber between the first integrated circuit device and the second integrated circuit device, wherein at least one device-to-device interconnect of the plurality of device-to-device interconnects extends through the at least one jumping drops vapor chamber.  Arana does not teach wherein the at least one jumping drops vapor chamber includes a hydrophilic evaporation surface on the first integrated circuit device and a hydrophobic condensation surface on the second integrated circuit.
Eid teaches jumping drops vapor chamber for use packaging in semiconductor dies. Eid teaches wherein the at least one jumping drops vapor chamber comprises a vapor space defined by a sidewall and a working fluid disposed within the vapor space. Eid also teaches hydrophilic evaporation surface on the first integrated side of first device and a hydrophobic condensation surface on the second side of a second device (figures 5 and 23-24 and figure 4).


Lundberg teaches providing element to extract heat up through multiple dies to a heat spreader (items 71 to 60 connected). Lundberg Also teaches wherein the heat dissipation device includes at least one footing and wherein the at least one footing is attached to the substrate.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to replace to reservoir with the jumping drops reservoir wherein the at least one jumping drops vapor chamber includes a hydrophilic evaporation surface on the first integrated circuit device and a hydrophobic condensation surface on the second integrated circuit.
 optimize heat transfer out of the device to minimize the external structure need to extract heat.
Further it would have been obvious to one of ordinary skill in the art at the time of filing to provide connection to a heat spreader  as suggest Lundberg to dissipate the heat.
As to the recitation of and wherein a perimeter of the at least one jumping drops vapor chamber is defined by a sidewall of an underfill material that further surrounds one or more of the device-to-device interconnects outside of the chamber.
Applicant does not limit the scope of what is included or exclude from an underfill. The underfill can be defines as the composite of 115 and 125/225 (the gasket). Thus it meet the claim limitation.
Further the gasket is known to improve the moisture holding of the region.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to remove the gasket to save money. While it may not function as well it would still be suitable for the desire purposes. Applicant has shown no unexpected results or that the device work just as well without the gasket. 
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

b.	As to claim 4, 11, 13, and 21,  Arana teaches item wherein the at least one device-to-device interconnect extends through the sidewall (elements 125 in item 115). As such Arana also teaches , wherein the sidewall comprises a conductive material forming an electrical connect (the interconnect )between the first integrated circuit device and the second integrated circuit device.
c.	As to claim 5, 12,22 Arana teaches a underfill material. Though it not clear what the scope of “photo-definable” is it was clearly known and used to for underfills.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to use a photo-definable underfill to allow easy fabrication of the reservoir. Speeding up production time.
d.	As to claim 17 Arana/Lundberg/Eid does not explicitly teach further including an active heat removal device thermally coupled to the heat dissipation device. However such element were known and were known to be implemented with heat dissipation element to speed up heat dissipation.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include an active heat removal device coupled to item 160 of Arana or 60 of Lundberg to speed up heat removal.

Claim 7, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arana (cited on ids) in view of Eid (cited on ids) in view off Lundberg (20130277821)  as applied to claim 1,8 and 18 above, and further in view of Refai-Ahmed (20170092619).
a.	Arana does not explicitly further including: a third integrated circuit device electrically coupled to the first integrated circuit device with a plurality of device-to-device interconnects; and at least one additional jumping drops vapor chamber between the first integrated circuit device and the third integrated circuit device, wherein at least one device-to-device interconnect of the plurality of device-to-device interconnects extends through the at least one jumping drops vapor chamber.
Refai Ahmed teaches a third and a second interconnected to a first die (figure 1a item 112 as the first and each or  114 being a second and third)
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the stack in the configuration of Rafai-Ahmed with jumping drops between the first and second and the first and third for cooling between the dies.
Arana  and the references as a whole teach the underfill are the same materials for all the devices.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896